           Case 2:16-cv-02627-DDC Document 161 Filed 11/02/20 Page 1 of 7




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

    AARON LEININGER,

               Plaintiff,

               v.                                                  Case No. 16-2627-DDC

    UNITED STATES OF AMERICA AND
    MARK WISNER,

               Defendants.


                                    MEMORANDUM AND ORDER

          This case is before the court on defendant United States of America’s Motion to Exclude

the June 29, 2020 Deposition of Mark Wisner from Trial Pursuant to Federal Rule of Civil

Procedure 30(d)(2) (Doc. 133). Shortly before trial began, counsel conducted a deposition of

Mark Wisner, an inmate in a Kansas correctional facility and defendant in this case, to preserve

his testimony for trial. In an earlier discovery deposition, Mr. Wisner had invoked his Fifth

Amendment right and refused to answer questions. During the June 2020 deposition, however,

Mr. Wisner gave substantive responses to questions asked by plaintiff’s counsel. But, he again

invoked the Fifth Amendment in response to many of defense counsel’s questions.1

          The current motion turns on questions asked by defense counsel about a discussion

between plaintiff’s counsel and Mr. Wisner shortly before the deposition. Defense counsel

argues that plaintiff’s counsel improperly objected to the questions, which frustrated fair cross-

examination of Mr. Wisner. To remedy this impropriety, defendant United States asks the court

to exclude from trial any testimony Mr. Wisner gave during the June 2020 deposition.



1
     Defense counsel represents the United States of America; not Mr. Wisner. Mr. Wisner proceeds pro se and has
     not meaningfully participated in this case.
         Case 2:16-cv-02627-DDC Document 161 Filed 11/02/20 Page 2 of 7




       Federal Rule of Civil Procedure 20(c) requires that examination during a deposition must

proceed as it “would at trial.” Objections “must be stated concisely in a nonargumentative and

nonsuggestive manner.” Fed. R. Civ. P. 30(c)(2). And the court may impose an appropriate

sanction if counsel “impedes, delays or frustrates the fair examination of the deponent.” Id.

30(d)(2); see also Kindergartners Count, Inc. v. DeMoulin, 209 F.R.D. 466, 469 (D. Kan. 2002)

(“The court should diligently apply sanctions under Rule 37 both to penalize those who have

engaged in sanctionable misconduct and to deter those who might be tempted to such conduct in

the absence of such a deterrent.”). Sanctions, however, are discretionary—not required.

Nebeker v. Nat’l Auto Plaza, 643 F. App’x 817, 826 (10th Cir. 2016) (citing Fed. R. Civ. P.

30(d)(2)).

       In a letter to the court dated June 22, 2020, Mr. Wisner indicated that it was his “intent to

claim Fifth amendment rights on any testimony and/or deposition because of no legal

representation.” (Doc. 149 at 1–2.) On June 25—four days before his deposition—Mr. Wisner

talked with plaintiff’s counsel voluntarily. Then, on June 29, Mr. Wisner answered many of the

questions asked by both plaintiff and defendant’s counsel. But, he invoked the Fifth Amendment

in response to some questions posed by defense counsel. Specifically, defense counsel asked

Mr. Wisner what he had talked about on June 25 with plaintiff’s counsel. The following

exchange ensued:

                       Q. [DEFENSE COUNSEL:] Okay. And what did you talk
               about, if anything, with [plaintiff’s counsel]?
                               [PLAINTIFF’S COUNSEL]: Work product. He is
               not required to answer that. He’s a party in this case.
                               [DEFENSE COUNSEL]:              He’s not your client.
                               [PLAINTIFF’S COUNSEL]: I understand. I am
               asserting my client’s objection to work product. If he wants to
               assert his –
                               [DEFENSE COUNSEL]:              Which does not –
               which does not apply to Mr. Wisner.




                                                 2
Case 2:16-cv-02627-DDC Document 161 Filed 11/02/20 Page 3 of 7




                    [PLAINTIFF’S COUNSEL]: No, it applies to my
    client. But Mr. Wisner as a party has his own work product that he
    can assert as well.
                    [DEFENSE COUNSEL]:              Again, you are not
    permitted to advise him because –
                    [PLAINTIFF’S COUNSEL]: I’m not advising him.
                    [DEFENSE COUNSEL]:              That’s an improper
    objection.
                    [PLAINTIFF’S COUNSEL]: I’m not advising him.
    I’m not advising him. I’m asserting my client’s right, and I was
    clarifying because you said that I can’t assert it for Mr. Wisner. I
    can’t, but he can assert it himself if he wants.
                    [DEFENSE COUNSEL]:              Again, I’m going to
    ask the question again.
    BY [DEFENSE COUNSEL]:
            Q.      Mr. Wisner, what, if anything, did you and
    [plaintiff’s counsel] talk about prior to today’s deposition?
            A.      I’m confused, so I’m just going to admit [sic] to the
    Fifth Amendment to that because I have no idea what you’re
    getting at.
            Q.      But you told me just a moment ago, sir, that you
    spoke with [plaintiff’s counsel] prior to today’s deposition; is that
    correct?
            A.      Yes.
                    [PLAINTIFF’S COUNSEL]: Asked and answered.
    He’s asserted his Fifth Amendment. Are you going to try to talk
    him out of it like all DOJ prosecutors?
                    [DEFENSE COUNSEL]:              [Counsel], that’s
    enough. He said he was confused and I’m trying to get to the
    bottom of his confusion. He can decide whether he wants to
    answer the question.
                    [PLAINTIFF’S COUNSEL]: Fair enough.
    BY [DEFENSE COUNSEL]:
            Q.      How long – how long, sir, did you speak with
    [plaintiff’s counsel] prior to today’s deposition?
            A.      I’m just going to plead the Fifth Amendment on that
    question, you know, in regards to whatever you’re trying to drive
    at.
            Q.      Sir, well, let me – let me be very clear since we’re
    on the record. The only think I’m driving at is what it was, if
    anything, you talked with [plaintiff’s counsel] about prior to
    today’s deposition; that’s what I’m asking you, sir.
                    [PLAINTIFF’S COUNSEL]: Asked and answered.
    He pled the Fifth.
            A.      Again, I plead the Fifth to your question.




                                     3
         Case 2:16-cv-02627-DDC Document 161 Filed 11/02/20 Page 4 of 7




(Doc. 134-1 at 37–40 (emphasis added).)

       The objections by plaintiff’s counsel were plainly improper. Mr. Wisner is not a client of

plaintiff’s counsel. See In re Grand Jury Proceedings, 156 F.3d 1038, 1042 (10th Cir. 1998)

(“The work product privilege only extends to documents prepared by an attorney for the client in

anticipation of litigation.”) (emphasis added). He cannot assert the work product doctrine on Mr.

Wisner’s behalf and certainly, he cannot advise Mr. Wisner to assert the doctrine on his own

behalf. See AKH Co., Inc. v. Univ. Underwriters Ins. Co., No. 13-2003-JAR-KGG, 2016 WL

141629, at *3–4 (D. Kan. Jan. 12, 2016) (citing District of Kansas Deposition Guidelines and

noting that coaching and speaking objections are prohibited); Deposition Guidelines of the

United States District Court for the District of Kansas, ¶ 5(a) (“Objections shall be concise and

shall not suggest answers to or otherwise coach the deponent.”).

       Equally improper was counsel’s comment about “DOJ prosecutors.” No lawyer in this

case is a prosecutor. It’s a civil case. Working as an attorney employed by the Department of

Justice does not make defense counsel a prosecutor. The court can’t say that counsel

purposefully misapplied the prosecutor label to make the witness—already incarcerated by the

work of a state prosecutor—wary of responding to defense counsel’s questions. But that

inference isn’t necessary to decide whether plaintiff’s counsel acted improperly. He did. The

court thus must decide whether a sanction is appropriate. And, if so, what sanction?

       As previously noted, Rule 30(d)(2) provides, “The court may impose an appropriate

sanction—including the reasonable expenses and attorney’s fees incurred by any party—on a

person who impedes, delays, or frustrates the fair examination of the deponent.” An

“appropriate sanction” leaves the court much discretion to determine the appropriate sanction

under the facts presented. Courts generally use Rule 30(d)(2) when someone other than the




                                                 4
         Case 2:16-cv-02627-DDC Document 161 Filed 11/02/20 Page 5 of 7




deponent—like an attorney—interrupts the deposition. See, e.g., Layne Christensen Co. v. Bro-

Tech Corp., No. 09-2381-JWL-GLR, 2011 WL 4688836, at *8 (D. Kan. Oct. 6, 2011) (applying

Rule 30(d)(2) to counsel who violated Rule 30(c)(2) by directing the deponent not to answer).

       Mr. Wisner’s deposition was a relatively short one. Plaintiff frustrated the fair cross-

examination of Mr. Wisner. But this conduct was not repeated throughout the deposition; it only

pertained to the isolated topic of counsel’s pre-deposition discussion with Mr. Wisner. In an

ordinary case, it might not justify any sanction.

       But this is not the ordinary case and sanctions are justified. The obstruction by plaintiff’s

counsel prevented defense counsel from inquiring about issues that go to the heart of Mr.

Wisner’s credibility. Mr. Wisner’s actions form the basis for all of plaintiff’s claims and Mr.

Wisner is a co-defendant. He is the only person who can testify from personal knowledge about

his intentions at the time of his conduct. And his intent bears on whether plaintiff can hold the

government responsible for those actions. Defense counsel should have received the opportunity

to ask Mr. Wisner about potential influences on his testimony without plaintiff’s unjustified

interruption. Ultimately, those objections appear to have confused Mr. Wisner and contributed

to his decision to refuse to answer defense counsel’s questions.

       The court allowed plaintiff to take Mr. Wisner’s deposition shortly before trial to

preserve his trial testimony, given the complications that the COVID-19 pandemic caused for

transporting an inmate to court to give testimony. His answers to questions by plaintiff’s counsel

encompass most of the evidence plaintiff cites to show Mr. Wisner’s intent in plaintiff’s

Proposed Findings of Fact and Conclusions of Law. (Doc. 158 at 29–31.) Trying to discern

whether the June 25 conversation between plaintiff’s counsel and Mr. Wisner influenced his




                                                    5
         Case 2:16-cv-02627-DDC Document 161 Filed 11/02/20 Page 6 of 7




decision to testify or the content of his testimony is a critical issue. Impeding defense counsel’s

efforts to examine the witness does warrant a sanction.

       Defendant has not requested monetary sanctions. Instead, defendant asks the court to

strike the June 29 deposition. Plaintiff responds that striking the entire deposition is not

commensurate with the severity of his counsel’s infractions. Perhaps in a different case,

plaintiff’s argument might carry more weight. But here, striking the deposition testimony best

fits the infraction. Monetary penalties would not balance the advantage plaintiff gained by

getting answers from Mr. Wisner to his questions but effectively obstructing defense counsel’s

cross-examination. That cross-examination aimed to establish the scope, if any, of his pre-

deposition conversations with plaintiff’s counsel. To consider Mr. Wisner’s answers to the other

questions in the deposition would give plaintiff an unfair advantage based on his counsel’s

improper objections. See United States v. $148,840.00 in U.S. Currency, 521 F.3d 1268, 1277

(10th Cir. 2008) (“It is well established that in a civil case a district court may strike conclusory

testimony if the witness asserts the Fifth Amendment privilege to avoid answering relevant

questions, yet freely responds to questions that are advantageous to his cause.”).

       And even if the court didn’t strike Mr. Wisner’s testimony, it would not influence the

outcome of the case. The court finds (and this finding will apply to the court’s final Findings of

Fact and Conclusions of Law) that Mr. Wisner’s testimony in the second deposition is not

credible. Indeed, plaintiff counsel’s insistent objections cast even more doubt on Mr. Wisner’s

testimony than hearing about the actual conversation would have imposed. Without knowing

what plaintiff’s counsel and Mr. Wisner discussed before the deposition, the court cannot find

that the testimony was unbiased or worthy of credence. Under the peculiar circumstances of this

case—and giving particular attention to the fact that this is a bench trial—the court determines




                                                  6
         Case 2:16-cv-02627-DDC Document 161 Filed 11/02/20 Page 7 of 7




that Mr. Wisner’s testimony in his second deposition is not credible or, at most, duplicates other

evidence. So then, for that additional reason, the court will not consider it when it decides this

case.

        Plaintiff counsel’s objections were improper, and so were some of his comments. As a

sanction and in the interests of fairness, the court strikes the entire June 29, 2020 deposition of

Mr. Wisner from the record. And in any event, the court, as trier of fact, finds Mr. Wisner’s

testimony in that deposition is not credible.

        IT IS THEREFORE ORDERED that defendant United States of America’s Motion to

Exclude the June 29, 2020 Deposition of Mark Wisner from Trial Pursuant to Federal Rule of

Civil Procedure 30(d)(2) (Doc. 133) is granted.

        IT IS SO ORDERED.

        Dated this 2nd day of November, 2020, at Kansas City, Kansas.


                                                       s/ Daniel D. Crabtree
                                                       Daniel D. Crabtree
                                                       United States District Judge




                                                  7
